Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 26 May 1777
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Paris may the 26th [1777]
M. Le Roy pays his best Compliments to Dr. Franklin and begs leave to ask him whether he has M. Burck’s Letter to the Sheriffs of Bristol wherein he maintains by very valuable arguments the Necessity of making Peace with the united Colonies. A Gentleman writes from England to Mde. Du Déffand That if She had read that letter She would no longer be of the court party but become one of the greatest friends of the good cause. Now My Dear Doctr. if you have that letter and you can Spare it and lend it me for Some days I will be very much obliged to you.

P.S. I believe you have forgot My Dear friend That there is almost a cart Load of Books of the Royal academy for you here, at my House.

 
Addressed: a Monsieur / Monsieur Franklin / de l’Academié des Sciences / maison de M. Le Rez de Chaumont / à Passy / à Passy
Notation: Le Roy.
